 

Exhibit 10.2

[gtdqcsmlsik3000001.jpg]

 

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is entered into as of the
“Effective Date” set forth below, by and between Manhattan Associates, Inc., a
Georgia corporation (“Company”), and the undersigned “Executive.”



In consideration of Company’s employment and continued employment of Executive,
Company and Executive agree as follows:

1.Contents of Agreement.  This Agreement consists of this Signature Page and
attached Schedules A (“General Terms and Conditions”), B (“Position and Certain
Compensation Information”), C (“Non-compete Company List”), and D (“Release”),
each of which is incorporated into this Agreement by reference.

2.Definitions.  Except as otherwise defined in this Agreement, capitalized terms
will have the meanings set forth in Section 1 of Schedule A entitled
“Definitions.”

THIS AGREEMENT WILL BECOME EFFECTIVE WHEN SIGNED BY BOTH PARTIES BELOW AND AS OF
THE DATE SIGNED BY EXECUTIVE BELOW.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

EXECUTIVE

COMPANY

 

 

Linda C. Pinne

12 Highland Park Lane NE

Atlanta, GA 30306

Manhattan Associates, Inc.

2300 Windy Ridge Parkway, Tenth Floor

Atlanta, GA 30339

 

 

 

  /s/ Linda C. Pinne                 

EXECUTIVE SIGNATURE

  /s/ Eddie Capel      

AUTHORIZED SIGNATURE

 

  Linda C. Pinne      

NAME PRINTED

 

  Eddie Capel, President and CEO

NAME & TITLE PRINTED

 

  January 28, 2016      

EFFECTIVE DATE

 

  January 28, 2016      

DATE

 

Executive Employment Agreement – Existing ExecutiveRevised March 20, 2013

--------------------------------------------------------------------------------

 

SCHEDULE A   GENERAL TERMS AND CONDITIONS

 

 

1.Definitions.  Except as otherwise specified in this Agreement, the definitions
of the capitalized terms set forth in this Section 1 will apply with respect to
the entire Agreement.

1.1Agreement.  This Executive Employment Agreement.

1.2Base Salary.  Executive’s base salary as set forth on Schedule B, as may be
increased annually at the discretion of the Board or the Committee.

1.3Board.  Company’s Board of Directors as constituted from time to time.

1.4Bonus Target Amount. The target amount for Executive’s Performance-related
Bonus, as set forth on Schedule B, as may be adjusted annually at the discretion
of the Board or the Committee.

1.5Cause.  An act or acts or omission or omissions to act by Executive involving
Executive’s (i) willful and continued failure substantially to perform their
duties with Company (other than a failure resulting from Executive’s Disability)
and that failure continues for thirty (30) days following written notice from
Company to Executive that provides a reasonable description of the basis for the
determination that Executive has failed to perform their duties, (ii) conviction
for a criminal offense other than a misdemeanor not disclosable under the
federal securities laws, (iii) willful and continued failure to cooperate with
any investigation or similar proceeding involving Company by any governmental
authority regarding any material breach of law or regulation and continuation of
that failure for thirty (30) days following written notice from Company to
Executive that provides a reasonable description of the basis for the
determination that Executive has failed to cooperate; (iv) breach of this
Agreement in any material respect where that breach is not susceptible to remedy
or cure or has already materially damaged Company, or is susceptible to remedy
or cure and no such material damage yet has occurred, and is not cured or
remedied reasonably promptly after specific written notice from Company to
Executive that provides a reasonable description of the breach, or (v) conduct
that the Board has determined, reasonably and in good faith, to be dishonest,
fraudulent, unlawful, or grossly negligent, or does not comply with Company’s
Code of Conduct or materially fails to comply with a set of standards of conduct
and business practices that have been labeled as such and provided by Company to
Executive prior to that conduct, which is not cured to the reasonable
satisfaction of the Board within thirty (30) days of written notice from the
Board to Executive.

1.6Change of Control.  The occurrence of any of the following events:

(i)Any transaction or series of transactions pursuant to which Company sells,
transfers, leases, exchanges, or disposes of all or

substantially all (i.e., at least eighty-five percent (85%)) of its assets for
cash or property, or for a combination of cash and property, or for other
consideration;

(ii)Any transaction pursuant to which one or more Persons acquire by merger,
consolidation, reorganization, division, or other business combination or
transaction, or by a purchase of an interest in Company, an interest in Company
so that after that transaction, the shareholders of Company immediately prior to
that transaction no longer have a controlling (i.e., fifty percent (50%) or
more) voting interest in Company;

(iii)Any change in the composition of the Board within a twelve (12) month
period resulting in fewer than a majority of the directors being Incumbent
Directors; or

(iv)Any transaction or series of transactions pursuant to which any Person or
Persons acting in concert acquire outstanding voting securities of Company, if,
after that transaction or those transactions, the acquiring Persons own,
control, or hold, with power to vote, at least forty percent (40%) of any class
of voting securities of Company.

1.7Code.  The Internal Revenue Code of 1986, as amended.

1.8Committee.  The Compensation Committee of the Board.

1.9Company.  As defined in the Preamble to this Agreement; provided, however,
where the context reasonably requires, “Company” also will include Manhattan
Associates, Inc.’s affiliates.

1.10Company Business.  The business of developing, marketing, selling,
licensing, installing, implementing, deploying, servicing, and maintaining
supply chain computer software solutions designed for one or more of the
following: (i) management of warehouses and distribution centers; (ii)
management of transportation logistics throughout the supply chain, including
carrier management, transportation procurement, and transportation execution;
(iii) product order, fulfillment and returns processes; (iv) retail, wholesale,
and multi-channel inventory planning and management; (v) supply chain event
monitoring and reporting; and (vi) supply chain analysis and evaluation.

1.11Competing Business. Activities, products, or services that are the same as
or similar to the Company Business.

1.12Confidential Information.  (A) Any and all data and information in whatever
form: (i) relating to or arising from the business of Company, or of third
Persons, regardless of whether the data or information constitutes a trade
secret as defined by applicable law; (ii) disclosed to Executive or of which
Executive becomes or became aware as a

A-1

 



--------------------------------------------------------------------------------



 

consequence of Executive’s relationship with Company; (iii) having value to
Company; (iv) not generally known to competitors of Company; and (v) which
includes, without limitation: trade secrets; methods of operation; customer and
prospective customer information; price lists; financial information and
projections; Company organizational structure information; business plans and
strategies; Company product information including design, development, and
marketing information, installation and configuration guides, user manuals,
functional and technical specifications, data models and data dictionaries, and
software source code; Company policies, processes, methods, and procedures;
Company inventions and discoveries; and similar information; and (B) third party
confidential information in Company’s possession. 

1.13Constructive Termination.  The occurrence during Executive’s employment of
any one of the events set forth in (i) through (vi) below and satisfaction of
the following conditions: (a) Executive provides notice to Company of the
Constructive Termination condition within ninety (90) days of their learning of
its initial existence; (b) Company fails to remedy the Constructive Termination
condition within thirty (30) days following the notice; and (c) Executive
terminates their employment within six (6) months of their learning of the
existence of the Constructive Termination condition.  The Constructive
Termination events are as follows:  (i) a material adverse change in Executive’s
authority, duties, or responsibilities; (ii) a material failure to pay Executive
the compensation required by this Agreement; (iii) after a Change of Control,
(a) relocation of Company’s headquarters more than thirty (30) miles outside of
the Atlanta, Georgia, greater metropolitan area or (b) Company requiring
Executive to be based more than thirty (30) miles from the Work Location at
which Executive was based immediately prior to the Change of Control; (iv) after
a Change of Control, the material reduction in the compensation and benefits
provided to Executive under the employee benefit plans, programs, and practices
in effect immediately prior to the Change of Control; (v) after a Change of
Control, the insolvency or the filing by Company of a petition for bankruptcy of
Company; or (vi) after a Change of Control, Company’s failure promptly to obtain
an agreement from any successor or assignee of Company to assume and agree to
perform Company’s obligations under this Agreement unless that successor or
assignee is bound to the performance of this Agreement as a matter of law.

1.14Disability.  Executive’s inability as a result of physical or mental
incapacity to substantially perform Executive’s duties for Company on a
full-time basis, which inability lasts for a period of six (6) consecutive
months.  The Board (or the Committee, if requested to do so by the Board) will
be responsible for determining in good faith an Executive’s Disability based on
the information received by the Board (or the Committee).

1.15Duties.  Duties of the type performed by Executive for Company during the
twenty-four (24)

month period immediately prior to the Termination Date.

1.16Effective Date.  The date on which this Agreement becomes effective as set
forth on the Signature Page.

1.17Equity Awards.  Stock options, restricted stock, restricted stock units, and
other equity awards that may be granted under the Stock Incentive Plan.

1.18Executive.  As defined in the Preamble to this Agreement.

1.19Incumbent Directors.  The Persons who, at the Effective Date, constitute the
Board, and any Person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of Company in which that Person is named
as a nominee for director, without written objection to that nomination);
provided, however, that no individual initially elected or nominated as a
director of Company as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the United States’ Securities Act of 1934) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (as defined in Section 3(a)(9) of the Act and as used in Section
13(d)(3) and 14(d)(2) of the Act) other than the Board, including by reason of
any agreement intended to avoid or settle any such contest or solicitation, will
be deemed an Incumbent Director; and provided further, that subject to the
provisions of this Section 1.19, no Person will be deemed to be an Incumbent
Director until that time as they take office as a director of Company.

1.20Invention.  Any idea, invention, discovery, improvement, innovation, design,
process, method, formula, technique, machine, article of manufacture,
composition of matter, algorithm, or computer program, and any improvements to
any of the above.

1.21Parties.  Executive and Company.

1.22Performance-related Bonus. Executive’s performance-related annual cash
bonus, calculated in a manner consistent with the terms of Company’s
performance-related bonus plan and this Agreement.

1.23Person.  A natural person, or a corporation, partnership, limited
partnership, joint venture, limited liability company, trust, other business,
non-business, charitable, or governmental entity, or governmental agency.

1.24Recoupment Policy.  A policy of recoupment of compensation adopted or
amended from time to time by the Board or the Committee as it deems necessary or
desirable to comply with the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (providing for recovery of erroneously
awarded compensation), Section 304 of the Sarbanes-Oxley Act of 2002 (providing
for forfeiture of certain bonuses and profits), and any implementing rules and
regulations of the U.S. Securities and Exchange Commission and applicable
listing standards of a

A-2

 



--------------------------------------------------------------------------------



 

national securities exchange adopted in accordance with either of those Acts,
which policy is incorporated into this Agreement by this reference.   

1.25Release.  A release of Company from any and all liabilities and claims of
any kind substantially in the form attached as Schedule D to this Agreement,
revised as necessary at the time of execution to comply with applicable law.

1.26  Restriction Period.  That period beginning on the Termination Date and
ending on the later of (i) the date that is the twelve (12) month anniversary of
the Termination Date or (ii) if severance payments become due to the Executive
pursuant to Section 4.1, the date on which the last of those severance payments
is due.

1.27Section 409A.  Section 409A of the Code.

1.28Stock Incentive Plan.  The Manhattan Associates, Inc. 2007 Stock Incentive
Plan, as amended, or any successor plan to that plan.

1.29Subject Invention.  Any Invention that is conceived by Executive during the
term of their employment with Company solely or jointly with others and: (i)
relates to the actual or anticipated business, research, or development of
Company; (ii) results from any work performed by Executive using any equipment,
facilities, materials, Confidential Information, or Company personnel; or (iii)
is suggested by or results from any task assigned to Executive by, or performed
by Executive for or on behalf of, Company.

1.30Termination Date.  The date on which Executive’s employment with Company is
terminated with or without Cause, for any reason or for no reason, upon the
initiative of either Party.

1.31Work.  Any copyrightable work of authorship, including, without limitation,
computer programs (including the contents of read-only memories), any technical
descriptions for products, user’s guides, graphical works, audiovisual works,
sound recordings, literary works, illustrations, advertising materials, and any
contribution to those materials.

1.32Work Location.  Executive’s primary place of business as set forth on
Schedule B, as may be changed by Company from time to time at the discretion of
the Executive’s direct supervisor or the Board.

2.Employment.

2.1Position and Responsibilities.  As of the Effective Date, Company will
continue to employ Executive, and Executive accepts continuing employment by
Company, at the position set forth on Schedule B, and Executive will continue to
report to the direct supervisor set forth on Schedule B, all in accordance with
and subject to the terms set forth in this Agreement.  Executive will perform
those responsibilities consistent with their position and those other duties as
may be and previously have been determined from time to time by Company’s CEO,
Executive’s direct supervisor (if different from

the CEO), or the Board from time to time, and perform those responsibilities to
the best of their ability while devoting their full business time to those
responsibilities.  Executive will act in good faith to promote the interests of
Company.  Executive may participate in those civic and charitable activities as
Executive elects that do not meaningfully interfere with their duties for
Company.  Executive will conduct themself in a business-like and professional
manner as appropriate for their position and represent Company in a manner that
complies with good business and ethical practices.  Executive will be subject to
and abide by the written policies and procedures of Company applicable to
executive personnel of Company, as adopted from time to time by Company and
communicated to Executive.

2.2Executive’s Work Location.  Executive will work out of their Work Location
set forth on Schedule B, which Work Location may be changed by Company from time
to time at the discretion of Executive’s direct supervisor or the Board.

3.Compensation.  During the term of Executive’s employment with Company, the
following compensation provisions will apply:

3.1Base Salary.  Company will pay to Executive the Base Salary, subject to all
payroll and income tax withholdings and other authorized deductions, which Base
Salary may be increased annually at the discretion of the Board or the
Committee.

3.2Performance-Related Bonus.  Executive will be eligible to receive the
Performance-related Bonus with a target opportunity equal to the Bonus Target
Amount, subject to those terms and conditions as may be established by
Company.  The Board or the Committee will determine the amount of the bonus, in
its reasonable discretion, utilizing financial information reviewed or audited
by Company’s independent auditors.  Company will pay the bonus in accordance
with its policies in place from time to time, and the bonus will be subject to
all payroll and income tax withholdings and other authorized deductions.

3.3Equity Awards.  Executive will be eligible to receive grants of Equity
Awards.  The grants will have an annual value that reflects Executive’s
position, duties, and responsibilities with Company and will be commensurate
with grants to other executive officers of Company.  The grants may be
performance-based, service-based, or any combination of them.  The Board or the
Committee will determine, in its discretion, the form, vesting, forfeiture, and
other terms and conditions of the grants.  Each grant of an Equity Award will be
subject to the terms and conditions of the award agreement for that grant.

3.4Employee Benefits.  Executive will be eligible to participate in all employee
benefit plans that Company provides for its employees at the executive level,
including 401(k), deferred compensation, health care, life insurance,
disability, and similar benefit plans. Concurrently with the execution by the
Parties of this Agreement, the Parties will enter into an Indemnification
Agreement, prepared by or at the

A-3

 



--------------------------------------------------------------------------------



 

direction of Company, under which Company will indemnify Executive to the full
extent permitted by law and under Company’s Articles of Incorporation and Bylaws
for and with respect to any claim, loss, or cause of action resulting from,
arising out of, or in connection with Executive’s service as an officer,
director, or employee of Company or any of its subsidiaries.  Company will
ensure that Executive is covered under a directors and officers liability
insurance policy in the same manner as other executive officers and directors of
Company. 

3.5Expenses.  Executive will be promptly reimbursed for expenses reasonably
incurred in the performance of their executive duties in accordance with the
written policies of Company in effect from time to time.

3.6Vacation.  Except as otherwise set forth on Schedule B or agreed to between
the Parties in writing, Executive will be eligible for vacation each calendar
year in accordance with the standard Company vacation policy.

3.7Recoupment of Compensation.  Performance-related Bonuses, other incentive
compensation, and Equity Awards paid or granted to Executive, whether pursuant
to this Agreement or otherwise, will be subject to those terms and conditions of
any applicable Recoupment Policy.

4.Termination of Employment.

4.1Termination.  Executive’s employment under the terms of this Agreement will
continue until it is terminated in writing by the Parties, or until Executive’s
employment is terminated in accordance with the terms of this Agreement.  Either
Company or Executive may terminate Executive’s employment at any time by written
notice to the other, which, if given by Executive, will be given at least thirty
(30) days prior to the Termination Date designated by Executive.   If
Executive’s employment is terminated  (i) by Company for Cause, (ii) as a result
of Executive’s Disability, or (iii) upon and as a result of Executive’s death,
or if Executive terminates his employment other than for Constructive
Termination, then Company’s obligations under this Agreement will cease as of
the Termination Date; provided, however, that Executive (or their estate) will
be entitled to (a) salary earned through the Termination Date, (b) any bonuses
or other incentive compensation earned and payable under the terms of the
applicable bonus or other incentive plan as of the Termination Date, and (c)
benefits earned by or payable to Executive pursuant to the terms of any health,
life insurance, disability, welfare, retirement, or other plan or program
maintained by Company in which Executive participates or the terms of any Equity
Award.  If Company terminates Executive’s employment other than pursuant to
clauses (i) through (iii) of this Section 4.1, or if Executive terminates their
employment as a Constructive Termination, Executive will be entitled to receive
the severance payments provided in Section 4.2 (subject to the conditions set
forth in Section 4.2).  Except as otherwise provided in this Agreement, if
Executive’s employment is terminated and they are entitled to severance payments
under this Section

4.1, then they will not be required to mitigate damages by seeking other
employment, and any compensation or benefits they receive will not reduce the
amount payable by Company under this Agreement.  The severance payments provided
pursuant to Section 4.2 will be the only severance benefits payable to Executive
by Company as a result of the termination of Executive’s employment, and
Executive waives their rights (if any) to any severance benefits under any other
plan or program of Company.

4.2Severance Payments.  Subject to the conditions set forth in the following
sentence and the limitations set forth in the last sentence of this paragraph
and in Section 4.5, if Executive’s employment is terminated under Section 4.1
entitling Executive to receive severance payments, then the severance payments
will comprise the following payments, subject to withholding of all applicable
payroll and income taxes and other authorized deductions: (i) twelve (12) full
months of Executive’s Base Salary, payable in twenty-four (24) equal semimonthly
installments on Company’s regular payroll dates beginning on the first payroll
date after the Release is executed and delivered to Company by Executive and
becomes effective, (ii) twelve (12) monthly payments each of which is equal to
the monthly costs of COBRA coverage for medical and dental coverage for
Executive and their dependents (plus a tax gross-up on such COBRA payments) and
the right to elect to participate in Company’s medical and dental coverages for
that twelve (12) month period, and (iii) if that termination of Executive’s
employment occurs on or within twenty-four (24) months following the date of a
Change of Control, (a) a pro rata bonus for the year of termination (based on
the number of days that have elapsed to the Termination Date), calculated at
target performance level, less any bonus amount already paid or payable for that
year, and (b) an additional annual bonus amount equal to the greater of
Executive’s target bonus for the year of termination or Executive’s target bonus
for the prior year, which bonus payments ((a) and (b) above) will be paid as a
lump sum on the sixtieth (60th) day after the Termination Date.  Company’s
obligation to make the severance payments under this Section 4.2 is subject to
the conditions that (a) Executive executes and delivers to Company the Release
within the time period specified in the Release, and the Release becomes
effective, and (b) Executive complies with the restrictive covenants and
post-termination obligations in Sections 8 through 11, inclusive.  If Executive
dies after becoming entitled to severance payments under this Section 4.2, the
severance payments under this Section 4.2 will continue for the lesser of six
(6) months or the remainder of the twelve (12) month period referred to above.

4.3Treatment of Unvested Equity Awards.  Except as otherwise agreed in writing
between Company (or its successor) and Executive, if a Change of Control occurs,
any outstanding Equity Awards granted to Executive not yet vested as of that
Change of Control will remain in effect in accordance with their terms (or
Company may, without

A-4

 



--------------------------------------------------------------------------------



 

Executive’s consent, substitute for those unvested Equity Awards an equity award
with substantially equivalent value, terms, and conditions of the survivor,
continuing, successor, or purchasing entity, or their parent).  If on or within
twenty-four (24) months following the date of a Change of Control Executive’s
employment is terminated under Section 4.1 entitling Executive to receive
severance payments, then any outstanding unvested Equity Awards granted to
Executive prior to that Change of Control (or any equity awards substituted for
those Equity Awards) will fully vest (to the extent they have not otherwise
vested) as of the date that the Release becomes effective.  If any performance
period for an outstanding unvested Equity Award has not been completed as of the
date of a Change of Control, then the target performance level for that Equity
Award will be deemed to have been achieved as of the date of that Change of
Control.   

  The provisions of this Section 4.3 are, by this Agreement, deemed to be a part
of, and where necessary, amend, each Equity Award agreement of Executive and to
supersede any contrary provisions in each of those agreements.      

4.4Section 409A Compliance.  This Agreement will at all times be interpreted and
performed in accordance with the requirements of Section 409A.  The severance
payments under Section 4.2 will be deemed separate payments for purposes of
Section 409A, and those payments are in whole or in part intended to satisfy the
“short-term deferral exception” and the “two-times pay” exception to Section
409A.  Notwithstanding any provision of this Agreement to the contrary, the
timing of Executive’s execution of the Release will not, directly or indirectly,
result in Executive designating the calendar year of payment, and if a payment
that is subject to execution of the Release could be made in more than one
taxable year, that payment will be made in the later taxable year.  Any action
that may be taken (and, to the extent possible, any action actually taken) by
Company will not be taken (or will be void and without effect) if that action
violates the requirements of Section 409A.  Any provision in this Agreement that
is determined to violate the requirements of Section 409A will be void and
without effect.  In addition, any provision that is required to appear in this
Agreement in accordance with Section 409A that is not expressly set forth in
this Agreement will be deemed to be set forth in this Agreement, and this
Agreement will be administered in all respects as if that provision were
expressly set forth.  Company will have the authority to delay the commencement
of all or a part of the payments to Executive under Section 4 if Executive is a
“key employee” of Company (as determined by Company in accordance with
procedures established by Company that are consistent with Section 409A) to a
date that is six (6) months and one (1) day after the Termination Date (and on
that date the payments that otherwise would have been made during that six (6)
month period will be made), but only to the extent that delay is required under
the provisions of Section 409A to avoid imposition of additional income and
other taxes, provided that Company and Executive agree to take

into account any transitional rules and exemption rules available under Section
409A.

4.5Limitations on Severance Payments.  Except as otherwise provided below, if it
is determined that any right, payment, or other benefit under this Agreement to
or for the benefit of Executive would result in Company’s payment of a
“parachute payment” under Code Section 280G, in whole or part when aggregated
with any other right, payment, or benefit to or for the Executive under all
other agreements or benefit plans of Company, then, to the extent necessary to
make those payments or benefits not “parachute payments” (but only to such
extent and after taking into account any reduction relating to Section 280G
under any other plan, arrangement or agreement), any right, payment, or benefit
under this Agreement will not become payable.  The determination under this
Section 4.5 will be made by a nationally recognized accounting firm selected by
Company.  All determinations required to be made under this Section 4.5,
including whether and which of the rights, payments, or benefits are required to
be reduced, the amount of that reduction, and the assumptions to be utilized in
arriving at that determination, will be made by that accounting firm.

5.Inventions.  By this Agreement, Executive irrevocably assigns to Company all
of Executive’s rights to all Subject Inventions in the United States and all
other countries and the right to claim priority in the Subject Inventions.

6.Patent Applications and Maintenance.  If Company elects to file one or more
patent applications, either in the United States or in any foreign country, on a
Subject Invention of which Executive is an inventor, Executive will sign all
necessary documentation relating to the patent application(s), including formal
assignments to Company, and will cooperate with attorneys or other Persons
designated by Company to provide all information necessary for the prosecution
of the patent application(s) in the United States and any foreign
country.  Executive also will assist Company in every proper way to maintain its
patents during and following the period of employment, including, but not
limited to, the performance of all lawful acts, such as the giving of testimony
in any interference proceedings, infringement suits, or other litigation, as may
be deemed necessary or advisable by Company.

7.Copyrights.

7.1Ownership by Company.  Any Works created by Executive in the course of
Executive’s duties as an employee of Company are subject to the “Work for Hire”
provisions contained in Sections 101 and 201 of the United States Copyright Law,
Title 17 of the United States Code.  All right, title, and interest in and to
copyrights in all Works that have been or will be prepared by Executive within
the scope of Executive’s employment with Company will be the property of
Company.  To the extent the provisions of Title 17 of the United States Code do
not vest the copyrights to any Works in Company, Executive, by this Agreement,
assigns to Company all right, title,

A-5

 



--------------------------------------------------------------------------------



 

and interest to copyrights Executive may have in the Works. 

7.2Assistance to Company.  Executive will assist Company in every proper way to
maintain Company’s copyrights during and following Executive’s period of
employment including, but not limited to, the performance of all lawful acts,
such as the giving of testimony in any infringement suits or other litigation,
as may be deemed necessary or advisable by Company.

8.Agreement Not to Solicit Customers.  During the term of Executive’s employment
by Company, Executive will not, either directly or indirectly, on Executive’s
behalf or on behalf of another Person, for the purpose of selling or providing
any Competing Business, solicit, divert, or appropriate, or attempt to solicit,
divert, or appropriate, any Company customer or prospective customer.  Further,
during the Restriction Period, Executive will not, either directly or
indirectly, on Executive’s behalf or on behalf of another Person, for the
purpose of selling or providing any Competing Business, solicit, divert, or
appropriate, or attempt to solicit, divert, or appropriate, any Company customer
or potential customer: (i) with which Executive deals or has dealt on behalf of
Company (ii) whose dealings with Company are or were coordinated or supervised
by Executive; (iii) about which Executive obtains or obtained confidential
information in the ordinary course of business as a result of Executive’s
association with Company; or (iv) that receives or received products or services
authorized by Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Executive within twenty-four (24)
months prior to the Termination Date.

9.Agreement Not to Solicit Employees. During the term of Executive’s employment
by Company and the Restriction Period, Executive will not, either directly or
indirectly, on Executive’s behalf or on behalf of another Person, solicit,
divert, or hire away, or attempt to solicit, divert, or hire away, any Company
employee.

10.Non-Competition.  During Executive’s employment by Company, Executive will
not work for any other Person (other than volunteering free time to a charitable
organization), or engage in any other business activity that would interfere
with the performance of Executive’s job responsibilities or that is in violation
of policies established from time to time by Company, without Company’s prior
written consent.  During Executive’s employment by Company, any money or other
remuneration received by Executive for services rendered to a Company customer
belong to Company.  Executive acknowledges that: (i) Company is engaged in the
Company Business throughout the United States of America and internationally,
with its principal place of business in Atlanta, Georgia, international offices
in Europe and Asia, and customers throughout the United States of America and in
multiple foreign countries; (ii) Executive possesses selective and specialized
skills, knowledge, learning, and abilities relating to the Company Business, and
Executive’s

employment with Company involves further acquisition and development of such
selective and specialized skills, knowledge, learning, and abilities; and (iii)
Executive has and will have, during Executive’s employment with Company, access
to Confidential Information.  In light of the above, during the Restriction
Period, Executive will not, without Company’s prior written consent, perform in
the United States of America, Europe, Asia, or any other geographic location in
which Company is engaged in the Company Business, any Duties for, or that
benefit, directly or indirectly, any Competing Business engaged in by a company
listed or described on Schedule C to this Agreement.

11.Confidential Information.

11.1Non-disclosure and Non-use.  Except as reasonably necessary or appropriate
in connection with Executive’s performance of Executive’s responsibilities for
Company, Executive will not disclose Confidential Information to any Person or
use or exploit (including reverse engineering, decompiling, or disassembling)
Confidential Information.  

11.2Exceptions.  Notwithstanding the foregoing, the non-disclosure restriction
of Section 11.1 will not apply to any data or information: (i) that has been
voluntarily disclosed to the public by Company, except where that disclosure has
been made by Executive without authorization from Company; (ii) that has been
independently developed and disclosed by others; or (iii) that otherwise has
entered the public domain through lawful means.

11.3Duration.  Except as otherwise provided in this Section 11, the covenants of
confidentiality, non-use, and non-exploitation set forth in this Section 11 will
continue throughout the term of Executive’s employment with Company, and
indefinitely following the Termination Date; provided that Executive’s
non-disclosure obligations with respect to Confidential Information will
terminate at such time as the data or information is no longer confidential.

11.4Notice Requirement.  Executive agrees to notify Company immediately if
Executive learns of any unauthorized disclosure, use, or exploitation of
Confidential Information by another Person.

12.Return of Property.  Upon termination of Executive’s employment with Company,
Executive promptly will deliver to Company all Company property in their
possession or control, including, but not limited to, all keys, credit cards,
security cards, computers, computer software (including computer discs and
storage devices of any kind), mobile phones, and other equipment or personal
items provided by Company to Executive for use during Executive’s employment,
together with all Company documents and all copies of those documents (both hard
copy and electronically stored), written or recorded materials, plans, records,
notes, files, drawings, or papers relating to the affairs of Company, including
all notes or records relating to employees of Company.

13.Obligations to Others.  Except as may have been disclosed previously by
Executive to Company,

A-6

 



--------------------------------------------------------------------------------



 

Executive represents and warrants that Executive is not or was not a party to
any agreement with any other Person that purports to require Executive to assign
any Work or any Invention created, conceived, or first practiced by Executive
during any period of time during which Executive has been or will continue to be
an employee of Company, nor is Executive subject to any law, court order, or
regulation that purports to require that assignment.  Further, Executive
represents and warrants that Executive is not presently under any agreement that
will prevent Executive from performing Executive’s duties for Company, and is
not in breach of any agreement with respect to any confidential information,
including trade secrets, owned by any other Person.  Executive will not disclose
to Company any protected confidential information, including trade secrets, of
any other Person. 

14.Remedies.  Executive acknowledges that the covenants contained in Sections 5
through 13, inclusive, of this Agreement are of the essence of this Agreement,
that each of those covenants is reasonable and necessary to protect the
business, interests, and properties of Company, and that Company will suffer
irreparable loss and damage if Executive breaches any of those covenants.
Therefore, in addition to all other remedies provided by law, Company will be
entitled to seek equitable relief in connection with any breach or contemplated
breach of any of those covenants referred to above.  With respect to
misappropriation of a “trade secret” as that term is defined under applicable
law, Company’s remedies under this Agreement will be in addition to all other
remedies provided by law or in equity.  The existence of any claim that
Executive may have against Company will not constitute a defense to the
enforcement by Company of the covenants contained in this Agreement.  Executive
acknowledges that Executive’s breach of this Agreement may result in an
immediate termination of Executive’s employment.

15.Notices.  A Party providing notice under this Agreement will provide that
notice to the other Party in writing, addressed to the other Party at its
address set forth on the Signature Page to this Agreement.  Notices to Company
will be addressed to the attention of the Chief Executive Officer; provided,
however, that if Executive is the Chief Executive Officer, notices will be
addressed to the attention of the Chairman of the Board.  A notice provided
under this Agreement will be deemed given upon receipt, if hand delivered in
person or delivered by courier, or three (3) days after deposit in the U.S.
mail, postage prepaid.  Either Party may change its address for receipt of
notices by providing notice in accordance with this Section 15.

16.Miscellaneous.

16.1Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia without reference to its
conflict of laws rules.

16.2Dispute Resolution.  Exclusive venue for any dispute arising under or in
connection with this Agreement will be in the Federal District Court for the
Northern District of Georgia or the Superior Court of

Fulton County, Georgia.  By this Agreement, each Party expressly agrees that
those courts will have personal jurisdiction and venue with respect to that
Party, and each Party submits to the personal jurisdiction and venue of those
courts and waives any objection based on inconvenient forum.

16.3Entire Agreement.  This Agreement constitutes the final, full, and exclusive
expression of the Parties’ agreement with respect to:  (i) Executive’s position,
responsibilities, and at-will status, compensation, prospective termination of
employment, and severance, (ii) Inventions, (iii) Works, (iv) customer
non-solicitation, (v) employee non-solicitation, (vi) non-competition, (vii)
Confidential Information, (viii) and agreements between Executive and Persons
other than Company, and this Agreement supersedes all prior agreements,
understandings, writings, proposals, representations, and communications, oral
or written, with respect to that subject matter, including any prior Executive
Employment Agreement, Severance and Non-Competition Agreement, or similar
agreement between the Parties; provided, however, that any such prior Executive
Employment Agreement or Non-Competition Agreement, or similar prior agreement,
letter, or other document, will remain in effect to the limited extent necessary
to enable either Party to pursue remedies against the other Party for a breach
by the other Party prior to the Effective Date of the terms of that prior
agreement, letter, or other document.  This Agreement does not supersede Company
rules, regulations, and policies, including those contained in Company’s
employee handbook and other Company documents provided by Company to Executive
from time to time, except to the extent inconsistent with this Agreement.

16.4Invalidity of Provisions.  The provisions of this Agreement are
severable.  If for any reason a court finds that any provision in this Agreement
is unenforceable in whole or in part, including if a court finds that a
restrictive covenant set forth in any of Sections 8 through 11, inclusive, does
not comply with applicable law in terms of the geographic area, duration, or
scope of the covenant, then the court will modify that provision to the extent
necessary to render the provision enforceable while, to the extent possible,
preserving the original intent of the Parties, and the remaining provisions will
continue in full force and effect without being impaired or invalidated in any
way.

16.5Amendments; Waiver.  This Agreement may be amended or modified, in whole or
in part, only by a written amendment signed by Executive and, on behalf of
Company, by an officer of Company acting with specific authorization and
approval of the Board or the Committee, and no term of this Agreement may be
waived except in a written wavier signed by the Party waiving the benefit of
that term (and in the case of Company, with the specific authorization of the
Board or the Committee).  No failure on the part of either Party to exercise any
right will operate as a continuing waiver of that right or a waiver of that
Party’s right to exercise the same, a similar, or any other right in the future.

A-7

 

--------------------------------------------------------------------------------



 

16.6Assignment; Binding Effect.  Neither Party has the right to assign its
rights or delegate its duties under this Agreement; provided, however, that
Company has the right to assign its rights and delegate its duties under this
Agreement to a Person or Persons that purchase all or substantially all of the
assets or stock of Company.  Any attempt to assign or delegate in violation of
the foregoing restrictions will be null and void.  This Agreement will binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective heirs, legal representatives, successors, and permitted assignees. 

16.7Headings; Personal Pronouns.  The section headings in this Agreement are for
reference purposes only and are not intended in any way to describe, interpret,
define, or limit the extent or intent of all or any portion of this
Agreement.  Plural personal pronouns such as “they” and “their” sometimes are
used in this Agreement as substitutes for singular personal pronouns in order to
avoid having to use gender specific personal pronouns such as “he” or “his” or
“she” or her.”

16.8Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original and both of which together will constitute one and
the same instrument.

16.9Representation of Authority.  The official executing this Agreement on
behalf of Company represents and warrants that they have the requisite authority
to do so and fully bind Company.

16.10Employee At-Will.  Except to the extent that Executive has a separate
written agreement with Company establishing or confirming that Executive is not
an at-will employee, Executive is an at-will employee, whose employment with
Company may be terminated with or without Cause, for any reason or no reason, by
either Party, but subject to any notice requirements and post-termination
obligations of the Parties provided for in this Agreement.

16.11Legal Fees and Expenses.  Each Party will be responsible for its or their
own costs, fees, and expenses, including attorney’s fees and expenses, in
connection with any dispute arising out of the subject matter of this Agreement;
provided, however, that if Executive’s employment is terminated after a Change
of Control (i) by Company without Cause or (ii) by Executive as a result of a
Constructive Termination, Executive will be entitled to recover from Company
their reasonable attorneys’ fees and expenses incurred in connection with any
dispute relating to Executive’s enforcement of their rights related to that
termination to the extent that Executive prevails in a material manner with
respect to that dispute.

 

 

A-8

 

--------------------------------------------------------------------------------

 

SCHEDULE B   POSITION AND CERTAIN COMPENSATION INFORMATION

 

Name of Executive:  Linda Pinne

Executive’s Direct Supervisor:  Dennis B. Story

Executive’s Job Title:  Senior Vice President, Global Corporate Controller and
Chief Accounting Officer

Executive’s Work Location:  2300 Windy Ridge Parkway, 10th Floor, Atlanta,
Georgia

Base Salary (Semimonthly):  $10,000; Base Salary (annualized):  $240,000

Bonus Target Amount:  $80,000

Vacation Days (Number to Be Accrued per Calendar Year):  20

 

B-1

 

--------------------------------------------------------------------------------

 

SCHEDULE C   NON-COMPETE COMPANY LIST

 

Accellos

Aldata

American Software

ANT USA

Ariba

Capgemini

ChainLogic

Cloud Logistics

DemandTec

Dematic

Descartes

enVista

Epicor

Genco

GT Nexus

Highjump

HK Systems

IBM

I LOG

Idhasoft

Infor

Intelligrated

Innocept Solutions

 

ICCG

Irista

JDA

JustEnough

Kewill

Lean Logistics

LogFire

Logility

MercuryGate

Nistevo

ONE Network Enterprises

Oracle

Red Prairie

Retalix

SAP AG

SAS

Scott Sheldon Group

Swisslog

Tomax/Demandware

Transplace

TXT e-Solutions

TZA

 

Any company, or division of any company, operating under or doing business as
any trade name listed above or as any trade name or legal name substantially
similar to any name listed above.

Any company owned or formed by or on behalf of Employee.

Any affiliate, including any direct or indirect parent, subsidiary, or sister
company, of any company listed or described above.

Any successor company to any company listed or described above.

Any company acting as authorized reseller, partner, or agent of any company
listed or described above.

 

C-1

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE D   RELEASE

 

 

AGREEMENT AND GENERAL RELEASE

 

This Agreement and General Release (this “Release”) is entered into as of the
“Signature Date” as set forth below by and between Manhattan Associates, Inc., a
Georgia corporation (“Company”), and the undersigned “Executive,” with reference
to the following facts:

A.Pursuant to the terms of that certain Executive Employment Agreement (the
“Employment Agreement”) between the Parties, dated as of [date], Executive is
entitled to severance payments upon the termination of Executive’s employment
with Company under certain circumstances, subject to the conditions that
Executive executes and delivers to Company this Release within the time period
specified in this Release and this Release becomes effective, that Executive
complies with the restrictive covenants set forth in the Employment Agreement.

B.Executive and Company desire to enter into this Release in order to resolve
any disputes regarding, or relating to, Executive’s employment with, and
termination of employment with, Company, and other matters as set forth in this
Release, and so that Executive may satisfy the condition regarding execution and
delivery of this Release referred to above.

 

In consideration of Company’s obligations to make the severance payments under
the Employment Agreement, Company and Executive agree as follows:

1.Contents of Release.  This Release consists of this Signature Page and
attached Schedule A (“General Terms and Conditions”), which is incorporated into
this Release by reference.

2.Definitions.  Except as otherwise defined in this Release, capitalized terms
will have the meanings set forth in Section 1 of Schedule A entitled
“Definitions.”

THIS RELEASE WILL BECOME EFFECTIVE WHEN AND IN ACCORDANCE WITH THE PROVISIONS OF
THIS RELEASE AND ONLY AFTER IT HAS BEEN SIGNED BY BOTH PARTIES BELOW.

IN WITNESS WHEREOF, the Parties have executed this Release on the date(s) set
forth below.

 

EXECUTIVE

COMPANY

 

 

Linda C. Pinne

12 Highland Park Lane NE

Atlanta, GA 30306

 

Manhattan Associates, Inc.

2300 Windy Ridge Parkway, Tenth Floor

Atlanta, GA 30339

 

 

  /s/ Linda C. Pinne      

EXECUTIVE SIGNATURE

  /s/ Eddie Capel

AUTHORIZED SIGNATURE

 

  Linda C. Pinne      

NAME PRINTED

 

  Eddie Capel, President and CEO

NAME & TITLE PRINTED

 

  January 28, 2016      

SIGNATURE DATE

 

  January 28, 2016      

DATE

 

 

 

Agreement and General ReleaseD-1Revised December 17, 2012

--------------------------------------------------------------------------------

 

SCHEDULE A   GENERAL TERMS AND CONDITIONS

 

 

1.Definitions.  Except as otherwise specified in this Release, the definitions
of the capitalized terms set forth in this Section 1 will apply with respect to
the entire Release.

1.1Company.  As defined in the Preamble to this Release; provided, however,
where the context reasonably requires (e.g., in the release provisions of
Section 4.1), “Company” also will include Manhattan Associates, Inc.’s
affiliates and assigns.

1.2Effective Date.   The date on which this Release becomes effective, which
will be the date that is exactly eight (8) days following the Signature Date,
unless this Release has been revoked by Executive prior to that date in
accordance with the provisions of Section 3 of this Release.

1.3Employment Agreement.  As defined in Recital A to this Release.

1.4Executive.  As defined in the Preamble to this Release.

1.5Executive’s Related Persons.  Executive’s heirs, executors, administrators,
beneficiaries, assigns, agents, representatives, attorneys, and successors, and
any other persons acting or purporting to act on behalf of, or in the name of,
or asserting claims by, on behalf of, or through Executive, and the successors
and assigns of those Persons.

1.6Parties.  Executive and Company.

1.7Person.  A natural person, or a corporation, partnership, limited
partnership, joint venture, limited liability company, trust, other business,
non-business, charitable, or governmental entity, or governmental agency.

1.8Plan.  A Company employee benefit plan, within the meaning ERISA Section
3(3), and any other employee benefit program, agreement, policy or commitment
sponsored by, contributed to, or maintained by Company.

1.9Plan Related Parties.  All Persons now or previously affiliated with, or that
may in the future affiliate with, a Plan in any manner whatsoever, and all of
those Persons’ Representatives (if applicable), attorneys, actuaries,
accountants, fiduciaries, administrators, administrative committees or other
committees, trustees, and representatives.

1.10Release.  This Release.

1.11Representatives.  With respect to a company, its shareholders, owners,
members, directors, managers, officers, employees, agents, representatives,
contractors, and trustees.

1.12Separation Date. The date on which the termination of Executive’s employment
occurs within the meaning of the Employment Agreement.

1.13Signature Date.  The date on which Executive signs this Release.

2.Payments to Executive.  In addition to the compensation and benefits to which
Executive is entitled based on his employment with Company, whether provided for
in the Employment Agreement or otherwise, and subject to the terms and
provisions of this Release and the Employment Agreement, Executive will, as
additional consideration that the Parties agree is significant and substantial,
receive severance payments in accordance with the terms of Section 4 of the
Employment Agreement.  Those additional consideration payments will be subject
to all payroll and income tax withholdings and other authorized deductions.

3.Consideration Period; Right of Revocation by Executive.  Except as otherwise
agreed to by Company in writing, Executive must sign this Release within
twenty-one (21) calendar days of the date (no earlier than the Separation Date)
on which Company provides a copy of this Release to Executive for consideration,
and promptly deliver the signed Release to Company at the address set forth
below, and Executive then must not revoke this Release in accordance with the
following sentence, in order for this Release to become effective and for
Executive to be entitled to the severance payments in accordance with Section 4
of the Employment Agreement.  Executive has seven (7) days from the Signature
Date to revoke this Release by delivering written notice of revocation to the
address set forth below, and, if they do so, this Release will be null and void
in its entirety and of no force or effect.  If not revoked within that seven (7)
day period, this Release will become effective, binding, and irrevocable as of
the Effective Date.  No severance payments will be paid until after the seven
(7) day revocation period has expired.  The address for delivery of the Release
or delivery of a notice of revocation is:

Manhattan Associates, Inc.
2300 Windy Ridge Parkway, Tenth Floor
Atlanta, Georgia 30339
Attention:  Chief Human Resources Officer*

*If Executive is the Chief Human Resources Officer, then Executive must deliver
the Release or notice to the attention of the Chief Legal Officer.

4.General Release by Executive; Covenant Not To Sue.

4.1Release.  Except as specifically provided in Section 5 below, for and in
consideration of the additional consideration to be provided to Executive by
Company pursuant to Section 4 of the Employment Agreement, the sufficiency of
which Executive acknowledges, Executive does by this Release, for and on behalf
of Executive and the Executive Related Persons, fully and finally release,
acquit, and forever discharge Company and its Representatives, all Company
Plans, and all Plan Related Parties, of and from any and all claims,
counterclaims, actions, causes of action, demands, rights, damages, costs,
expenses, or compensation that Executive or Executive’s Related Persons now
have, or may have, or may in the future claim to have had as of the

A-1



--------------------------------------------------------------------------------



 

Signature Date, whether developed or undeveloped, anticipated or unanticipated,
or known or unknown, based on any acts, omissions, transactions, or occurrences
whatsoever occurring prior to or up until the Signature Date, and specifically,
but not by way of limitation, from those claims that are, arise by reason of,
are in any way connected with, or are or may be based in whole or in part on the
employment relationship between Executive and Company, including, without
limitation, (i) those claims arising under any foreign, federal, state, county,
or municipal fair employment practices act or any law, ordinance, or regulation
promulgated by any foreign, federal, state, county, municipal, or other state
subdivision; (ii) those claims for breach of duty or implied covenant of good
faith and fair dealing; (iii) those claims for interference with or breach of
contract (express or implied, in fact or in law, oral or written); (iv) those
claims for retaliatory or wrongful discharge of any kind; (v) those claims for
intentional or negligent infliction of emotional distress or mental anguish;
(vi) those claims for outrageous conduct; (vii) those claims for interference
with business relationships, contractual relationships, or employment
relationships of any kind; (viii) those claims for breach of duty, fraud,
fraudulent inducement to contract, breach of right of privacy, libel, slander,
or tortious conduct of any kind; (ix) those claims arising under Title VII of
the Civil Rights Act of 1964 or the Civil Rights Act of 1991 or 42 U.S.C. §1981;
(x) those claims arising under the Age Discrimination in Employment Act of 1967,
the Age Discrimination Claims Assistance Act of 1988, or the Older Workers’
Benefit Protection Act; (xi) those claims arising under any state or federal
handicap or disability discrimination law or act, including but not limited to
the Rehabilitation Act of 1973 and the Americans with Disabilities Act; (xii)
those claims arising from any damages suffered at any time by reason of the
effects or continued effects of any alleged or actual discriminatory or wrongful
acts; (xiii) those claims arising under or in reliance on any statute,
regulation, rule, or ordinance (local, state, or federal); (xiv) those claims
arising under ERISA or the Family and Medical Leave Act; and (xv) any and all
other claims arising under law or in equity in the United States of America or
in any foreign jurisdiction. 

4.2Covenant Not to Sue.  Except to the extent that right may not be waived by
law, Executive will not commence any legal action or lawsuit or otherwise assert
any legal claim seeking relief for any claim released or waived under Section
4.1 above.  This “covenant not to sue” does not, however, prevent or prohibit
Executive from later filing a lawsuit challenging the validity of the release of
claims under the Age Discrimination in Employment Act.  While Executive’s right
to seek such a judicial determination by a court is not waived by this Release,
the severance payments provided to Executive under Section 4 of the Employment
Agreement may serve as restitution, recoupment, or setoff if Executive prevails
on the merits of their claim.  In addition, even though Executive has released
all claims Executive may have for employment discrimination arising before the
Signature Date, this “covenant not to sue” does not prevent or prohibit
Executive from filing any administrative complaint or charge against any of the

released Persons with any federal, state, or local agency, including, for
instance, the U.S. Equal Employment Opportunity Commission or the U.S.
Department of Labor.  Executive can file such an administrative complaint or
charge, but, as a result of signing this Release, Executive will have no right
to recover monetary damages or obtain individual relief of any kind in a
proceeding involving such a complaint or charge for claims released in the
general release provision in Section 4.1.

5.Limitation of Release by Executive.  Notwithstanding the provisions of Section
4, the waiver of benefits and claims contained in Section 4 does not include a
waiver of the right to payment of (i) any vested, nonforfeitable benefits to
which Executive or a beneficiary of Executive may be entitled under the terms
and provisions of any (a) Company Plan that have accrued as of the Separation
Date (including without limitation any rights to elect continuing group health
plan coverage pursuant to ERISA) (b) other plan, program, agreement, or
arrangement under which Executive is covered as of his Separation Date and is
entitled to payments or benefits, and (c) stock option, restricted stock,
restricted stock unit, stock appreciation right, or other equity compensation
rights previously granted to Executive and vested as of the Signature Date, (ii)
any unpaid base salary for employment through the Separation Date pursuant to
Section 3.1 of the Employment Agreement, (iii) any earned and accrued but unpaid
bonus (if any) pursuant to Section 3.2 of the Employment Agreement, (iv) any
unpaid expenses incurred on or before his Separation Date that are reimbursable
in accordance with Section 3.5 of the Employment Agreement, (v) payment (if any)
for accrued and unused vacation under Section 3.6 of the Employment Agreement
pursuant to any Company policy providing for such payment, and (vi) the
consideration to be paid to Executive under Section 4 of the Employment
Agreement.  All other claims for any other benefits or compensation are waived
by this Release, except those expressly stated in the preceding sentence.  The
waiver of benefits and claims contained in the general release in Section 4.1
does not include a waiver of any rights accruing after the Signature
Date.  Nothing in this Release will be construed to limit Executive’s entitled
rights to director or officer indemnification and related director or officer
liability insurance.

6.Non-Solicitation, Non-Competition, and Confidential Information; Return of
Property.

6.1Compliance with Restrictions.  For and in consideration of the additional
consideration to be provided to Executive by Company pursuant to Section 4 of
the Employment Agreement, Executive will continue to comply with the provisions
set forth in Sections 8 through 11, inclusive, of the Employment Agreement for
any respective periods set forth in the Employment Agreement, which Sections are
incorporated into this Release by reference.  As provided in the Employment
Agreement, if a court of competent jurisdiction determines that any of the
restrictions set forth in those Sections of the Employment Agreement or the
application of those restrictions is unenforceable in whole or in part

A-2



--------------------------------------------------------------------------------



 

because of the duration or scope of those restrictions, the court in making that
determination will have the power to reduce the duration or scope of that
provision to the extent necessary to make it enforceable, and the restriction in
its reduced form will be valid and enforceable to the full extent permitted by
law. 

6.2Return of Property.  Executive represents that Executive has not destroyed
and has returned or will return to Company on or before the Effective Date any
and all Company property in their possession or control, including, but not
limited to, all keys, credit cards, security cards, computers, cellular
telephones, computer hardware and software (including computer discs and storage
devices of any kind), and other personal items or equipment provided to
Executive by Company for use during Executive’s employment, together with all
Company documents and all copies of those documents (both hard copy and
electronically stored information), written or recorded materials, plans,
records, notes, files, drawings, or papers relating to the affairs of Company,
including in particular all notes or records relating to employees of
Company.  Executive will not take, and Executive certifies that Executive has
not taken with them or retained in any manner, copies of any Company documents,
whether in electronic or hard copy form, without the express written
authorization of Company on or after the Separation Date.

7.Violations of Release by Executive.  If Executive takes an action, or omits to
take any action, that results in a violation of the terms of this Release, then
Company’s obligation to make the severance payments contemplated in Section 2 of
this Release will be void, and Executive will repay to Company promptly the
value of any such consideration paid by Company to Executive (except any amounts
Company agrees in writing that Executive may retain).

8.Confidentiality.

8.1Non-Disclosure by Executive.  Except to the extent this Release already has
been disclosed publicly by Company, Executive will not disclose the contents and
terms of this Release to any Person except (i) as required by law, (ii) as
required to obtain legal or tax preparation advice, or (iii) to Executive’s
spouse.  Executive further agrees that if at any time after the Effective Date
it is established that Executive has violated the terms of this confidentiality
provision, it will constitute a material breach of this Release, and Company, in
addition to any other rights it may have at law or in equity, will have the
right to seek injunctive relief restraining Executive from further
violations.  Executive acknowledges that Company has relied on Executive’s
covenant of confidentiality set forth in this Section 8.1 in agreeing to pay the
severance payments.

8.2Non-Disclosure by Company.  Except to the extent otherwise required by law or
regulation or by financial reporting requirements, Company will not disclose to
any Person (other than its Representatives on a need-to-know basis) the
existence or terms of this Release.

9.Nondisparagement.  Each of the Parties will refrain from publicly or privately
making any disparaging or defamatory remarks about or directing any disparaging
or defamatory conduct towards the other, and Executive will refrain from
publicly or privately making any disparaging or defamatory remarks or directing
any disparaging or defamatory conduct towards any Person released under this
Release.  The foregoing restriction prohibits making or engaging in disparaging
or defamatory remarks or conduct to any: (i) member of the general public; (ii)
employees, customers, vendors, suppliers, or potential customers of Company; or
(c) members of the press or other media.  The foregoing non-disparagement
provision do not apply on occasions where either Party is subpoenaed or ordered
by a court or other governmental authority to testify or give evidence or to
conduct litigation or give testimony in the context of enforcing the terms of
this Release.  The foregoing non-disparagement provision does not apply on
occasions where either Party provides truthful information in good faith to any
federal, state, or local governmental body, agency, or official investigating an
alleged violation of any antidiscrimination or other employment-related law or
otherwise gathering information or evidence pursuant to any official
investigation, hearing, trial, or proceeding.  Nothing in this Section is
intended in any way to intimidate, coerce, deter, persuade, or compensate
Executive with respect to providing, withholding, or restricting any
communication whatsoever to the extent prohibited under 18 U.S.C. §§ 201, 1503,
or 1512 or under any similar or related provision of state or federal law or
providing truthful compelled testimony under oath.

10.Knowing and Voluntary Waiver of Rights.  Executive agrees and acknowledges
that they carefully have reviewed, studied, and thought over the terms of this
Release, and that all questions concerning this Release have been answered to
their satisfaction.  Executive further acknowledges and agrees that they have
had the opportunity to keep this Release in their possession for at least
twenty-one (21) days, and that they have had the opportunity to consider and
reflect on the terms of this Release before signing it, that they knowingly and
voluntarily entered into and signed this Release after deliberate consideration
and review of all of its terms and provisions, that they were not coerced,
pressured, or forced in any way by Company or anyone else to accept the terms of
this Release, that the decision to accept the terms of this Release was entirely
their own, that they were advised in writing to consult with an attorney prior
to executing this Release and prior to the Signature Date, and that they have
had the opportunity to consult with an attorney concerning this Release.
Executive also acknowledges that no promises or inducements to enter into and
execute this Release have been offered or made except those that are
specifically set out in this Release, and that they were not coerced or forced
to enter into and execute this Release.

11.Final Resolution; No Indication of Fault.  This Release is intended to fully,
completely, and forever resolve all disputes or potential disputes based on

A-3



--------------------------------------------------------------------------------



 

events, omissions, or acts occurring on or prior to the Signature Date as well
as all other issues or claims in any way arising out of or connected with the
employment of Executive with the Company through and including the Signature
Date.  The signing of this document is not to be construed as an admission of
any liability or fault by Company or by Executive. 

12.Miscellaneous.

12.1Applicable Law.  This Release will be governed by and construed in
accordance with the laws of the State of Georgia, without reference to its
conflict of laws rules.

12.2Dispute Resolution.  Exclusive venue for any dispute arising under or in
connection with this Release will be in the Federal District Court for the
Northern District of Georgia or the Superior Court of Fulton County,
Georgia.  By this Release, each Party expressly agrees that those courts will
have personal jurisdiction and venue with respect to that Party, and each Party
submits to the personal jurisdiction and venue of those courts and waives any
objection based on inconvenient forum.

12.3Entire Agreement.  This Release constitutes the final, full, and exclusive
expression of the Parties’ agreement with respect to its subject matter, and it
supersedes all prior agreements, understandings, writings, proposals,
representations, and communications, oral or written, with respect to that
subject matter.

12.4Invalidity of Provisions.  The provisions of this Release are severable.  If
for any reason a court finds that any provision in this Release is unenforceable
in whole or in part, then the court will modify that provision to the extent
necessary to render the provision enforceable while, to the extent possible,
preserving the original intent of the Parties, and the remaining provisions will
continue in full force and effect without being impaired or invalidated in any
way.

12.5Amendments; Waiver.  This Release may be amended or modified, in whole or in
part, only by a written amendment signed by Executive and, on behalf of Company,
by an officer of Company acting with specific authorization and approval of
Company’s Board of Directors of the Board’s Compensation

Committee, and no term of this Release may be waived except in a written wavier
signed by the Party waiving the benefit of that term (and in the case of
Company, with the specific authorization of the Board or the Committee).  No
failure on the part of either Party to exercise any right will operate as a
continuing waiver of that right or a waiver of that Party’s right to exercise
the same, a similar, or any other right in the future.

12.6Assignment; Binding Effect.  Neither Party has the right to assign its
rights or delegate its duties under this Release, and any attempted assignment
or delegation will be void; provided, however, that Company has the right to
assign its rights and delegate its duties under this Release to a Person or
Persons that purchase all or substantially all of the assets or stock of
Company.  Any attempt to assign or delegate in violation of the foregoing
restrictions will be null and void.  This Release will binding upon, inure to
the benefit of, and be enforceable by the Parties and their respective heirs,
legal representatives, successors, and permitted assignees.

12.7Headings; Personal Pronouns.  The section headings in this Release are for
reference purposes only and are not intended in any way to describe, interpret,
define, or limit the extent or intent of all or any portion of this
Release.  Plural personal pronouns such as “they” and “their” sometimes are used
in this Release as substitutes for singular personal pronouns in order to avoid
having to use gender specific personal pronouns such as “he” or “his” or “she”
or her.”

12.8Counterparts.  This Release may be executed in counterparts, each of which
will be deemed an original and both of which together will constitute one and
the same instrument.

12.9Representation of Authority.  The official executing this Release on behalf
of Company represents and warrants that they have the requisite authority to do
so and fully bind Company.

A-4